--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY
 
RETIREMENT AGREEMENT AND GENERAL RELEASE
 
THIS RETIREMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered into
as of November 8, 2017 by and between Michael T. Strianese (hereinafter
“Executive”), on the one hand, and L3 Technologies, Inc. (“L3”), on the other
hand (Executive and L3 are sometimes collectively referred to as the “Parties”).
 
W I T N E S S E T H :
 
WHEREAS, Executive and L3 have come to an agreement regarding Executive’s
retirement from L3;


WHEREAS, the Parties understand and agree that neither the making of this 
Agreement, nor anything contained herein, shall, in any way, be construed or
considered to be an admission by L3 or Executive of wrongdoing or noncompliance
with any federal, state, or local statute, public policy, tort law, contract
law, common law or of any other civil wrongdoing whatsoever.
 
NOW, THEREFORE, IT IS AGREED BY THE PARTIES THAT:
 

1.
Subject to Paragraph 6, below, Executive’s employment with L3 shall continue
through, and terminate at the conclusion of L3’s 2018 Annual Meeting of
Shareholders (such date, the “Retirement Date”), as follows:




a.
Between the date hereof and December 31, 2017 (the “CEO Continuation Period”),
Executive shall remain employed by L3 as its Chairman and Chief Executive
Officer.




b.
Effective as of December 31, 2017, Executive shall resign as L3’s Chief
Executive Officer, but shall continue to serve as Executive Chairman and a
director of L3 as described in Paragraph 1.c. below.  Executive shall resign
from all other officer and director positions with L3’s affiliates effective
December 31, 2017.




c.
Executive shall remain employed by L3 as Executive Chairman and (subject to
applicable law and L3’s charter and bylaws) shall continue to serve as a member
of L3’s Board of Directors from January 1, 2018 through the conclusion of L3’s
2018 Annual Meeting of Shareholders (the “Chairman Continuation Period”), which
is expected to be held on May 8, 2018, at which point Executive’s term of office
as a director and his employment with L3 shall cease.

 

--------------------------------------------------------------------------------

d.
During the Chairman Continuation Period, Executive shall not, with respect to
third parties, act on behalf of or otherwise represent L3 except as specifically
directed by L3’s then serving Chief Executive Officer or L3’s Board of
Directors.




2.
On or before the Retirement Date, Executive shall be paid for all unpaid wages
and all accrued but unused vacation to which Executive is entitled through the
Retirement Date, less withholding taxes and any other deductions required by
law.




3.
On the Retirement Date (or on such earlier date as may be required pursuant to
the terms of the applicable employee benefit plan or this Agreement),
Executive’s participation as an employee in L3 benefit plans (including, without
limitation, L3’s regular and supplemental pension plans, savings plans, deferred
compensation plans, Management Incentive Bonus (“MIB”) and short and long-term
cash or equity-based incentive plans) shall cease, subject to any
post-termination benefit rights that Executive may have under such plans and in
accordance with their terms.  In addition, Executive’s employee participation in
L3 health, disability and life insurance benefit plans shall cease as of the
Retirement Date, subject to any post-termination benefit rights that may exist
under such plans and in accordance with their terms. Executive will receive,
under separate cover, information regarding Executive’s entitlement to benefits
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).




4.
On the Retirement Date, or on an earlier date if so directed by L3 upon two
weeks’ written notice (or promptly following any termination for “Cause” as
described below), Executive shall return to L3 all of its property, equipment,
credit cards, documents and records, including materials generated or collected
by Executive during the course of Executive’s employment and including
Confidential Information (as defined in Paragraph 9, below), all of which are
the property of L3.

 
Page 2 of 21

--------------------------------------------------------------------------------

5.
Executive agrees to execute General Releases in the forms attached hereto as
Exhibits A and B which shall release L3 (including any successors and assigns,
subsidiaries, affiliates, related entities,  and their respective officers,
directors, stockholders, employees, benefit plan administrators and trustees, 
attorneys, insurers, representatives, affiliates, collectively, the “Released
Parties”) from any and all claims as set forth therein.




6.
In consideration for Executive’s execution and non-revocation of the General
Release attached hereto as Exhibit A, and the other duties and obligations set
forth in this Agreement, L3 agrees to the following:




a.
L3 agrees to continue Executive’s employment through the end of the CEO
Continuation Period, under the terms set forth herein, and L3 will not separate
Executive from employment prior to the end of such period other than for “Cause”
as defined in the agreement governing the restricted stock units issued to
Executive on February 21, 2017 (the “2017 RSU Agreement”).  During the CEO
Continuation Period L3 will continue paying Executive’s regular base salary
payments (paid at the rate of $1,390,000 per annum, (less applicable
withholdings and deductions) and Executive shall receive an annual incentive
award in respect of fiscal 2017, based on his current target bonus opportunity
of 165% of base salary (or $2,293,500) and actual performance in respect of
fiscal 2017, subject to the terms of L3’s 2012 Cash Incentive Plan, and L3 will
continue providing Executive with executive-level benefits provided to L3’s
named executive officers generally, and all other CEO-level benefits, in each
case, as in effect from time to time.




b.
L3 shall directly pay for reasonable attorney’s fees incurred by Executive in
connection with his review of this Agreement, up to a maximum of $5,000.  This
payment will be made within 30 days following the presentation by Executive to
L3 of an invoice from the attorney, which invoice shall be presented within 60
days following the Effective Date of this Agreement.



In consideration for Executive’s execution and non-revocation of the General
Release attached hereto as Exhibit B during the twenty-one (21) day period
ending January 31, 2018, and the other duties and obligations set forth in this
Agreement, including without limitation Executive’s continued service as
Executive Chairman during the Chairman Continuation Period, L3 agrees to the
following:
 
Page 3 of 21

--------------------------------------------------------------------------------

c.
L3 agrees to continue Executive’s employment during the Chairman Continuation
Period and will not separate Executive from employment prior to the end of such
period other than for Cause.  During the Chairman Continuation Period L3 will
pay Executive a base salary at the reduced rate of $695,000 per annum (prorated
for partial periods, less applicable withholdings and deductions) and Executive
shall receive an annual incentive award in respect of fiscal 2018, based on a
target bonus opportunity of 165% of his actual base salary earned during the
Chairman Continuation Period and actual performance in respect of fiscal 2018,
subject to the terms of L3’s 2012 Cash Incentive Plan, and L3 will continue
providing Executive with (1) the executive-level benefits provided to L3’s named
executive officers generally from time to time and (2) a car and security driver
consistent with prior practice.



For the avoidance of doubt, all of Executive’s outstanding long-term incentive
awards will continue to vest in accordance with their terms for the duration of
Executive’s continued employment as Executive Chairman in accordance with the
terms of this Agreement.  Executive’s contemplated retirement in accordance with
the terms of this Agreement upon the Retirement Date will constitute (i) a
“retirement” within the meaning of the 2017 RSU Agreement, (ii) a “qualified
retirement” within the meaning of Executive’s Nonqualified Stock Option
Agreement dated as of February 21, 2017, and (iii) a “Retirement” that
constitutes a “Qualified Separation” within the meaning of Executive’s
Performance Unit Agreement dated as of February 21, 2017 and Executive’s
Performance Cash Award Agreement dated as of February 21, 2017.  Any of
Executive’s long-term incentive awards which do not vest prior to his last day
of employment with L3 or pursuant to the preceding sentence will be forfeited in
accordance with their terms.
 
Page 4 of 21

--------------------------------------------------------------------------------

7.
Section 409A.  All payments to Executive that are described in this Agreement
are subject to applicable withholding taxes.  In addition, each payment shall be
designated as a “separate payment” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and will be made subject
to compliance with Section 409A.  Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s “separation from service” within the
meaning of Section 409A of the Code (which, for the avoidance of doubt, is
anticipated to occur upon the Retirement Date),  Executive is a “specified
employee” as defined in Section 409A of the Code (and any related regulations or
other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder or payable under any other
compensatory arrangement between Executive and L3 or any of its affiliates as a
result of such separation from service is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then L3 will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) until the date that is six months following Executive’s separation
from service (or the earliest date as is permitted under Section 409A of the
Code), at which point all payments deferred pursuant to this Paragraph 7 shall
be paid to Executive in a lump sum, and (ii) if any other payments of money or
other benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner that
does not cause such an accelerated or additional tax.  Additionally, nothing
under this Agreement shall be deemed to change the scheduled payment date(s) of
any deferred compensation subject to Section 409A of the Code to the extent that
such a change in payment date would be impermissible under Section 409A of the
Code.




8.
No Claims Filed. With the exception of any of claims, complaints or
communications described in Paragraph 9.d. of this Agreement,  Executive
represents that Executive has not instituted any action,  charge, arbitration or
any similar proceeding against L3 or the Released Parties based upon any conduct
up to and including the date of this Agreement, except as otherwise disclosed to
L3 at or prior to the date hereof.

 
Page 5 of 21

--------------------------------------------------------------------------------

9.
Confidential Information.




a.
As a result of the position which Executive occupied, and the confidence placed
in Executive, Executive was entrusted with and had access to Confidential
Information (defined below), in order for Executive to carry out Executive’s
responsibilities.  Executive acknowledges that any Confidential Information of
L3 derives independent value from not being readily known to or ascertainable by
proper means by others who may obtain value from its disclosure or use. 
Executive agrees that Confidential Information is the sole property of L3 and
Executive agrees that Executive will not use or disclose Confidential
Information or share, communicate or provide access to any Confidential
Information to any other person, except as provided in Paragraph 9.d. below. 
Except as otherwise may be permitted herein, Executive further agrees that any
such use or disclosure will constitute a misappropriation of Confidential
Information of L3 and a violation of this Agreement.




b.
“Confidential Information” means any non-public, confidential or personal
information or materials in any media (including oral, written, electronic or
digital) relating to L3 and its directors, officers, affiliates, or employees,
or relating to L3 or its affiliates’ past, current or future businesses,
activities, finances, personnel, transactions, assets, legal matters and matters
related to L3’s ethics program (including without limitation complaints,
investigations, reports and responses).  Confidential Information includes, but
is not limited to, any trade secrets, formulas, devices, inventions, methods,
techniques or processes, compilations of information, records and specifications
that are owned or licensed by L3 and used in the operation of L3’s business and
any other information of L3 relating to its services and products (offered or to
be offered), research, development, marketing, pricing, clients and prospective
clients, business methods, strategies, business or marketing plans, financial
data, profit plans, know-how, minutes of meetings, notes, instructions,
correspondence, personnel information and capabilities, policies or prospects. 
Confidential Information does not include any information that is or becomes
generally known to the public or industry, other than due to the fault of
Executive.

 
Page 6 of 21

--------------------------------------------------------------------------------

c.
Confidential Information also includes any legally privileged information of L3,
including without limitation attorney work product, attorney-client
communications and legal strategies.




d.
Notwithstanding anything to the contrary herein or in any L3 compliance policy,
nothing shall prohibit Executive from communicating, cooperating or filing a
complaint with any U.S. federal, state or local enforcement branch, agency or
entity (collectively, a “Governmental Entity”) with respect to possible
violations of any U.S. federal, state or local law or regulation, or otherwise
making disclosure relating thereto to any such Governmental Entity, that are
protected under the whistleblower provisions of any such law or regulation
provided that in each case (i) such communications and disclosures are
consistent with applicable law and made in good faith and (ii) the information
subject to such disclosure was not obtained by Executive through a communication
that was subject to the attorney-client privilege, unless such disclosure of
that information would otherwise be permitted by an attorney pursuant to 17 CFR
205.3(d)(2), applicable state attorney conduct rules, or otherwise.  Moreover,
Executive does not need the prior authorization of (or to give prior notice to)
L3 regarding any such communication or disclosure.  With respect to any such
matters that arise out of the alleged violation of  employment discrimination or
other employment laws, Executive agrees that Executive shall not seek or accept
any award, damages, equitable relief, recovery or settlement  from any source or
proceeding pertaining to Executive’s  employment with L3, Executive’s retirement
from employment with L3, or otherwise.




e.
Executive understands and acknowledges that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Executive understands and acknowledges further that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order.

 
Page 7 of 21

--------------------------------------------------------------------------------

f.
Notwithstanding the foregoing, L3 intends to fully preserve the attorney-client
privilege, work product protection and any other privilege or similar protection
belonging to L3, and nothing contained in this Agreement shall be construed as a
waiver by L3 of its attorney-client privilege or work product protection or any
other privilege or protection belonging to L3.  Executive understands and
acknowledges Executive’s continuing obligation to maintain such privilege.




10.
Non-Disparagement.  Subject to Paragraph 9.d. above, Executive agrees that
Executive will not, directly or indirectly, communicate with any person or
entity, including, without limitation, any of L3's creditors, customers,
suppliers, officers, licensees, business partners or employees, or any member of
the press or other media, about any aspect of the business, prospects,
operations, or financial condition of L3 or the Released Parties, nor publish or
make any statements regarding L3 or the Released Parties, in each case, that may
in any way, directly or indirectly, criticize or malign the business or
reputation of L3 or the Released Parties.  L3 agrees that it will not in any
press release make any statements that criticize or malign the business or
reputation of Executive.  Additionally, L3 agrees that it will instruct its
current directors and executive officers (as defined in Rule 3b‑7 of the
Exchange Act of 1934) not to, directly or indirectly, communicate with any
person or entity, including without limitation, any of L3’s creditors,
customers, suppliers, officers, licensees, business partners or employees, or
any member of the press or other media about Executive in a manner that is
critical or maligns the business or reputation of Executive, nor publish or make
any statements critical of the Executive or that malign the business or
reputation of Executive.  Notwithstanding the foregoing, nothing herein shall in
any way prohibit or limit Executive, L3 or its directors or executive officers
from providing truthful information in connection with any court proceeding,
investigation by or proceeding before any law enforcement or governmental agency
or regulatory or governing body, or as required by law.

 
Page 8 of 21

--------------------------------------------------------------------------------

11.
Non-Solicitation of Employees.  Executive agrees that from the date hereof and
continuing for 24 months following the Retirement Date, Executive shall not,
without the prior written consent of L3, directly or indirectly, either as
principal, manager, agent, consultant, officer, stockholder, partner, investor,
lender or employee or in any other capacity, on Executive’s own behalf or on
behalf of any person, firm or company, solicit or offer employment to any person
who is or has been employed by L3 at any time during the one-year period
immediately preceding such solicitation.




12.
Non-Solicitation of Customers or Clients.  Executive shall not, directly or
indirectly, for 24 months after the Retirement Date:




a.
solicit orders for any products or services offered by L3 during the two-year
period prior to the Retirement Date from any customers or clients of L3 with
whom Executive or employees reporting to Executive dealt or obtained
Confidential Information about during the two-year period prior to the
Retirement Date; or




b.
induce or attempt to induce any customers or clients of L3 with whom Executive
or employees reporting to Executive dealt or obtained Confidential Information
about during the two-year period prior to the Retirement Date to terminate or
otherwise adversely affect such customer’s or client’s relationship with L3.




13.
Non-Competition.  Executive shall not, directly or indirectly and in any
capacity, for the period of 12 months after the Retirement Date, own, manage,
operate, finance, join, control or participate in the ownership, management,
operation, financing or control of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, any business or enterprise that (i) involves the use of Confidential
Information pertaining to L3, (ii) is a competitor of L3 (as determined based on
any products or services provided by, or to be provided by, the business
operations of L3 that exist or are planned as of the date of this Agreement), or
(iii) is owned or operated by a competitor of L3, directly or through an
affiliated or subsidiary organization.  This Paragraph is not intended to
prohibit (a) the ownership by Executive of not more than 5 percent of any class
of securities of any corporation which is engaged in any of the foregoing
businesses having a class of securities registered pursuant to the Securities
and Exchange Act of 1934, provided that neither Executive nor any group of
persons including Executive in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes part in its business, other than exercising rights
as a shareholder, or seeks to do any of the foregoing, or (b) service as a
member of a Board of Directors (or similar governing body) of a company,
provided that Executive has obtained in advance the written consent of L3.

 
Page 9 of 21

--------------------------------------------------------------------------------

14.
Executive Breach.  Executive agrees that in the event Executive breaches any of
Executive’s obligations under Paragraphs 9, 10, 11, 12 or 13 of this Agreement,
L3 shall have no further obligation to provide any outstanding payments or
benefits pursuant to Paragraph 6, above, and shall be entitled to recover all
amounts paid pursuant to Paragraph 6 and to obtain all other remedies (including
but not limited to injunctive relief) provided by law or equity; provided,
however, that Executive’s obligations under the Agreement shall remain in full
force and effect.




15.
Jurisdiction.  Executive agrees that if Executive violates this Agreement and
particularly the provisions of Paragraphs 9, 10, 11, 12 or 13, L3 will suffer
irreparable harm.  Executive therefore agrees that in the event of any action
arising under or related to this Agreement, including but not limited to
enforcement of this Agreement by means of a temporary injunction and/or other
appropriate equitable relief, Executive consents to the jurisdiction of any
state or federal court sitting in New York, New York and Executive waives, and
agrees not to assert, as a defense in any such action or proceeding, that
Executive was not subject thereto or that venue is improper for lack of
residence, inconvenient forum or otherwise inappropriate. Executive agrees that
service of process may be made upon Executive by certified mail at Executive’s
address last known to L3.  The Parties waive their right to a jury trial in all
proceedings arising under this Agreement.

 
Page 10 of 21

--------------------------------------------------------------------------------

16.
Reasonable Assistance.  Executive agrees to reasonably cooperate with L3 in
assisting with the transition of business matters of L3, including ongoing or
completed transactions, which Executive was involved in or had obtained
knowledge of as an employee of L3.  Executive further agrees to reasonably
cooperate with any internal L3 investigations or investigations by any law
enforcement or Governmental Entity and in any litigation arising from or related
to Executive’s former employment at L3.  Such cooperation shall include
attending meetings as reasonably needed with company or government officials,
and if involved in litigation or other proceedings, trial and deposition or
other appearances, and providing truthful testimony.  L3 shall take into
consideration Executive’s business and personal commitments in requesting and
scheduling Executive’s cooperation and assistance.  L3 shall reimburse Executive
for reasonable out-of-pocket expenses incurred in connection with Executive’s
cooperation and assistance, including reasonable legal fees incurred in the
event of a conflict of interest between Executive and L3.




17.
No Further Obligations.  Executive understands and agrees that L3’s obligations
set forth in this Agreement, which Executive is not otherwise entitled to, are
in lieu of any and all other amounts to which Executive might be, is now, or may
become entitled to receive from L3 or any Released Parties upon any claim
whatsoever and, without limiting the generality of the foregoing, Executive
expressly waives any claim to employment or reinstatement to employment, payment
for salary, wages, back pay, front pay, interest, bonuses (whether pursuant to
L3’s annual incentive or MIB bonus plan or otherwise), contributions to or
vesting in any employee benefit plans, profit sharing and/or equity generally,
damages, accrued vacation, accrued sick leave, medical benefits, life insurance
benefits, overtime, severance pay and attorneys’ fees or costs, except for those
expressly provided for in this Agreement and except for post-employment rights,
if any, that Executive may be entitled to under any of L3’s insurance policies
or benefit plans and in accordance with their terms.

 
Page 11 of 21

--------------------------------------------------------------------------------

18.
ADEA Release.  Executive acknowledges that Executive is waiving and releasing
any rights Executive may have under the Age Discrimination in Employment Act
(“ADEA”) and that this waiver and release is knowing and voluntary.  Executive
acknowledges that the consideration given for this Agreement is in addition to
anything of value to which Executive is already entitled.  Executive further
acknowledges that Executive has been advised by this writing that: (i) Executive
should consult with an attorney prior to executing this Agreement; (ii)
Executive has up to twenty-one (21) days from the date hereof to consider this
Agreement and the General Release attached as Exhibit A, and Executive will have
the twenty-one (21) days ending on January 31, 2018 within which to consider the
General Release attached as Exhibit B, although Executive may, at Executive’s
discretion, sign and return the appropriate release at any time within such
applicable twenty-one (21) day period, in which case Executive waives all rights
to the balance of the applicable review period; (iii) Executive has seven (7)
days following Executive’s execution of this Agreement and General Release to
revoke the Agreement and General Release (the “Revocation Period”); (iv) this
Agreement, including the ADEA waiver, shall not be effective until the
Revocation Period has expired; and (v) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.  Executive agrees that any modifications, material or otherwise,
made to this Agreement do not restart or affect in any manner the original
21-day consideration period provided in this paragraph.  Executive acknowledges
that if Executive has not returned the signed Agreement and General Release
within the time permitted, then the offer of payments and benefits set forth
herein will expire by its own terms at such time. Executive also recognizes that
revocation of this Agreement must be in writing and must be delivered to the L3
Corporate Vice President of Human Resources, by certified mail or courier
service (signature of receipt required).




19.
Effective Date.  This Agreement shall not become effective until the eighth
(8th) day following the date on which Executive signs this Agreement and General
Release (the “Effective Date”), provided Executive has not revoked the Agreement
and General Release, and Executive acknowledges that no payments or benefits
shall be due, owing or paid by or on behalf of L3 unless and until this
Agreement becomes effective.

 
Page 12 of 21

--------------------------------------------------------------------------------

20.
Miscellaneous.  L3 represents that the officer signing this Agreement has the
authority to bind the entity on whose behalf Executive is signing to the
provisions of this Agreement.  This Agreement shall be binding upon and inure to
the benefit of (i) L3’s successors and assigns, including any merged or
successor entities, and (ii) Executive’s heirs.  By entering into this
Agreement, neither L3 nor Executive admits, and specifically denies, any
liability, wrongdoing or violation of any law, statute, regulation or policy,
and it is expressly understood and agreed that this Agreement is being entered
into solely for the purpose of amicably resolving all matters in controversy of
any kind whatsoever concerning Executive’s employment and retirement from that
employment.  In the event of Executive’s death or “disability” (as defined in
the 2017 RSU Agreement) prior to the Retirement Date, Executive shall be deemed
to have terminated employment with L3 as of the date of his death or disability
and shall cease to be entitled to receive any further payments or benefits
pursuant to the terms of this Agreement (although Executive and/or his
beneficiaries, as applicable, shall remain entitled to receive any death or
disability payments or benefits that Executive is entitled to receive pursuant
to the terms of any applicable L3 employee benefit plans, equity and incentive
grants, or agreements as then in effect).




21.
Complete Agreement.  Executive acknowledges that, except as expressly set forth
herein, this Agreement constitutes the entire agreement between Executive and L3
concerning Executive’s employment and Executive’s retirement, and supersedes all
prior and contemporaneous oral and written agreements, understandings and
representations, including any oral promises made by anyone at L3.  This
Agreement may not be modified or changed except by written instrument executed
by both Parties.




22.
Choice of Law; Severability.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
conflict of law principles.  If any provision in this Agreement is held by a
court of competent authority to be invalid or unenforceable for any reason, the
remaining provisions shall be construed as if the invalid or unenforceable
provision had not been included.  In the event that any provision of this
Agreement is found by a court of competent authority to be more restrictive than
permitted by applicable law, such provision shall be limited to the extent
permitted by law.

 
Page 13 of 21

--------------------------------------------------------------------------------

Dated: November 8, 2017
/s/ Michael T. Strianese
 
Michael T. Strianese

 
 
Dated: November 8, 2017
L3 Technologies, Inc.        By:
/s/ Kevin L. Weiss
       Name: Kevin L. Weiss        Title: Vice President, Human Resources

 
Page 14 of 21

--------------------------------------------------------------------------------

EXHIBIT A


GENERAL RELEASE
 
L3 Technologies, Inc. (hereinafter, “L3”) and Michael T. Strianese (hereinafter
“Executive” or the “Releasor”) have entered into a confidential Retirement
Agreement (the “Agreement”) dated as of November 8, 2017 concerning the terms
and conditions of Executive’s employment and retirement from employment. 
Executive has agreed to execute this General Release.  This General Release and
the Agreement shall be considered together as one document.
 
In consideration for Executive’s signing (and not revoking during the Revocation
Period provided for in the Agreement) this General Release, L3 will provide
Executive with the payments and other benefits and obligations described in the
Agreement on the terms set forth therein.  These benefits are available to
Executive only as consideration for timely signing (and not revoking) the
Agreement and General Release.
 
Executive, for and in consideration of the payments and other obligations
contained in Paragraphs 6.a. and 6.b. of the Agreement, and for other good and
valuable consideration, hereby releases, waives and forever discharges, and by
this General Release does release, waive and forever discharge, L3, including
any successors and assigns, subsidiaries, affiliates, related entities, and
their respective officers, directors, stockholders, employees, benefit plan
administrators and trustees, agents, attorneys, insurers, representatives,
affiliates, successors and assigns (collectively, the “Released Parties”) of and
from any and all claims, debts, obligations, promises, covenants, agreements,
contracts, endorsements, bonds, controversies, suits or causes whatsoever,
whether known or unknown, of every kind and nature whatsoever, which may
heretofore have existed or which may now exist, arising from Executive’s
employment with L3, Executive’s retirement from that employment or otherwise,
which Executive ever had or now has upon or by reason of any matter, cause or
thing, up to and including the day on which Executive signs this General
Release.  Executive agrees that this General Release constitutes a full,
complete and knowing waiver and release of all such claims, whether arising
under common law, policy, contract (whether oral or written, express or
implied), tort law or any other local, state or federal law, regulation or
ordinance.   Such released claims include, but are not limited to, all claims or
causes of action for discrimination, defamation, libel, personal injury or
property damage claims, as well as those arising under the Fair Labor Standards
Act, the Employee Retirement  Income Security Act of 1974, Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, Sections 1981
through 1988 of Title 42 of the United States Code, the Age Discrimination in
Employment Act of 1967, the Family and Medical Leave Act of 1993, the Equal Pay
Act of 1963, the Occupational Safety and Health Act of 1970, the New York Human
Rights Law, the New York Executive Law, the Administrative Code of the City of
New York, the New York Labor Law, and all other federal, state and local laws
(including the common law) of any type or description relating to employment
matters, arising out of or derivative from Executive’s employment with L3,
Executive’s retirement from employment with L3 or otherwise.
 
Page 15 of 21

--------------------------------------------------------------------------------

This release of claims includes, but is not limited to, Executive’s waiver and
release of any right or claim that Executive may have or assert to compensation,
wages, overtime, back pay, reinstatement or re-employment, profit sharing and/or
equity generally, bonuses, benefits of any kind or any nature arising or
derivative from Executive’s employment with L3, Executive’s retirement from
employment with L3, or otherwise, including but not limited to those arising in
tort, contract or any statute.  This General Release is not intended to affect
Executive’s rights, if any, to post-termination benefits to which Executive may
be entitled under L3 benefit plans and in accordance with their terms;
Executive’s rights under the Agreement; Executive’s rights to indemnification,
contribution, advancement or defense pursuant to and in accordance with L3’s
by-laws, articles of incorporation or liability insurance policies, or
applicable law; or claims that cannot be waived as a matter of law.


By signing this Agreement and General Release, Executive acknowledges that
Executive has relied entirely upon Executive’s own judgment, and that Executive
has had the opportunity to consult with legal, financial and other personal
advisors of Executive’s own choosing in assessing whether to execute this
Agreement and General Release.  Executive represents and warrants that no
representation, statement, promise, inducement, threat or suggestion has been
made by L3 or any other Released Parties to influence Executive to sign this
Agreement and General Release except such statements as are expressly set forth
herein.  Executive understands that by signing this Agreement and General
Release, Executive is releasing L3 of all claims against it.  Executive has read
this Agreement and General Release and understands its terms, Executive has been
given a reasonable period of time to consider its terms and effect and to ask
any questions Executive may have, and Executive voluntarily agrees to the terms
of this Agreement and General Release.
 
Page 16 of 21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the RELEASOR has hereunto set the RELEASOR’s hand and seal
the 8th day of November , 2017.
 

 
/s/ Michael T. Strianese
   
Michael T. Strianese
 

 
STATE OF
)
 
:  ss.:
COUNTY OF
)

 
On November 8, 2017, before me personally came Michael T. Strianese, to me known
and known to me to be the individual described herein, and who executed the
foregoing General Release, and duly acknowledged to me that Executive executed
the same.
 

 
/s/ Sunina Rupchand
   
Notary Public
 

 
Page 17 of 21

--------------------------------------------------------------------------------

EXHIBIT B


GENERAL RELEASE
 
L3 Technologies, Inc. (hereinafter, “L3”) and Michael T. Strianese (hereinafter
“Executive” or the “Releasor”) have entered into a confidential Retirement
Agreement (the “Agreement”) dated as of November 8, 2017 concerning the terms
and conditions of Executive’s employment and retirement from employment. 
Executive has agreed to execute this General Release.  This General Release and
the Agreement shall be considered together as one document.
 
In consideration for Executive’s signing (and not revoking during the Revocation
Period provided for below) this General Release, L3 will provide Executive with
the payments and other benefits and obligations described in the Agreement on
the terms set forth therein.  These benefits are available to Executive only as
consideration for timely signing (and not revoking) this General Release.
 
Executive, for and in consideration of the payments and other obligations
contained in Paragraph 6.c. of the Agreement, and for other good and valuable
consideration, hereby releases, waives and forever discharges, and by this
General Release does release, waive and forever discharge, L3, including any
successors and assigns, subsidiaries, affiliates, related entities,  and their
respective officers, directors, stockholders, employees, benefit plan
administrators and trustees, agents, attorneys, insurers, representatives,
affiliates, successors and assigns (collectively, the “Released Parties”) of and
from any and all claims, debts, obligations, promises, covenants, agreements,
contracts, endorsements, bonds, controversies, suits or causes whatsoever,
whether known or unknown, of every kind and nature whatsoever, which may
heretofore have existed or which may now exist, arising from Executive’s
employment with L3, Executive’s retirement from that employment or otherwise,
which Executive ever had or now has upon or by reason of any matter, cause or
thing, up to and including the day on which Executive signs this General
Release.  Executive agrees that this General Release constitutes a full,
complete and knowing waiver and release of all such claims, whether arising
under common law, policy, contract (whether oral or written, express or
implied), tort law or any other local, state or federal law, regulation or
ordinance.   Such released claims include, but are not limited to, all claims or
causes of action for discrimination, defamation, libel, personal injury or
property damage claims, as well as those arising under the Fair Labor Standards
Act, the Employee Retirement  Income Security Act of 1974, Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, Sections 1981
through 1988 of Title 42 of the United States Code, the Age Discrimination in
Employment Act of 1967, the Family and Medical Leave Act of 1993, the Equal Pay
Act of 1963, the Occupational Safety and Health Act of 1970, the New York Human
Rights Law, the New York Executive Law, the Administrative Code of the City of
New York, the New York Labor Law, and all other federal, state and local laws
(including the common law) of any type or description relating to employment
matters, arising out of or derivative from Executive’s employment with L3,
Executive’s retirement from employment with L3 or otherwise.
 
Page 18 of 21

--------------------------------------------------------------------------------

This release of claims includes, but is not limited to, Executive’s waiver and
release of any right or claim that Executive may have or assert to compensation,
wages, overtime, back pay, reinstatement or re-employment, profit sharing and/or
equity generally, bonuses, benefits of any kind or any nature arising or
derivative from Executive’s employment with L3, Executive’s retirement from
employment with L3, or otherwise, including but not limited to those arising in
tort, contract or any statute.  This General Release is not intended to affect
Executive’s rights, if any, to post-termination benefits to which Executive may
be entitled under L3 benefit plans and in accordance with their terms;
Executive’s rights under the Agreement; Executive’s rights to indemnification,
contribution, advancement or defense pursuant to and in accordance with L3’s
by-laws, articles of incorporation or liability insurance policies, or
applicable law; or claims that cannot be waived as a matter of law.
 
Executive acknowledges that Executive is waiving and releasing any rights
Executive may have under the Age Discrimination in Employment Act (“ADEA”) and
that this waiver and release is knowing and voluntary.  Executive acknowledges
that the consideration given for this General Release is in addition to anything
of value to which Executive is already entitled.  Executive further acknowledges
that Executive has been advised by this writing that: (i) Executive should
consult with an attorney prior to executing this General Release; (ii) Executive
has the twenty-one (21) days ending on January 31, 2018 within which to consider
this General Release, although Executive may, at Executive’s discretion, sign
and return the General Release at any time within such twenty-one (21) day
period, in which case Executive waives all rights to the balance of this
twenty-one (21) day review period; (iii) Executive has seven (7) days following
Executive’s execution of this General Release to revoke this General Release
(the “Revocation Period”); (iv) this General Release, including the ADEA waiver,
shall not be effective until the Revocation Period has expired; and (v) nothing
in the Agreement or the General Release prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.  Executive
acknowledges that if Executive has not returned the signed General Release
within the time permitted, then the offer of payments and benefits set forth in
Paragraphs 6 of the Agreement will expire by its own terms at such time. 
Executive also recognizes that revocation of this General Release must be in
writing and must be delivered to  the L3 Corporate Vice President of Human
Resources, by certified mail or courier service (signature of receipt required).
 
Page 19 of 21

--------------------------------------------------------------------------------

This General Release shall not become effective until the eighth (8th) day
following the date on which Executive signs this General Release (the “Exhibit B
Effective Date”), provided Executive has not revoked this General Release, and
Executive acknowledges that no payments or benefits under Paragraph 6.c. of the
Agreement shall be due, owing or paid by or on behalf of L3 unless and until
this General Release becomes effective.


With the exception of any of the claims, complaints or communications described
in Paragraph 9.d. of the Agreement, Executive represents and warrants that
Executive has not instituted any action, complaint, charge, arbitration or any
similar proceeding against L3 or the Released Parties based upon any conduct up
to and including the date of this General Release.  Executive further represents
and warrants that Executive has complied and will continue to comply with the
terms of the Agreement, including but not limited to Paragraphs 9 through 14
thereof, and also that Executive has returned to L3 all of its property,
equipment, credit cards, documents and records, including materials generated or
collected by Executive during the course of Executive’s employment and including
Confidential Information, all of which are the property of L3.


By signing this General Release, Executive acknowledges that Executive has
relied entirely upon Executive’s own judgment, and that Executive has had the
opportunity to consult with legal, financial and other personal advisors of
Executive’s own choosing in assessing whether to execute this General Release. 
Executive represents and warrants that no representation, statement, promise,
inducement, threat or suggestion has been made by L3 or any other Released
Parties to influence Executive to sign this General Release except such
statements as are expressly set forth herein.  Executive understands that by
signing this General Release, Executive is releasing L3 of all claims against
it.  Executive has read this General Release and understands its terms,
Executive has been given a reasonable period of time to consider its terms and
effect and to ask any questions Executive may have, and Executive voluntarily
agrees to the terms of this General Release.
 
Page 20 of 21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the RELEASOR has hereunto set the RELEASOR’s hand and seal
the ____ day of January, 2018.
 
 
       
Michael T. Strianese
 



STATE OF
)
 
:  ss.:
COUNTY OF
)

 
On January  ___, 2018, before me personally came Michael T. Strianese, to me
known and known to me to be the individual described herein, and who executed
the foregoing General Release, and duly acknowledged to me that Executive
executed the same.
 

          
Notary Public
 

 
 
Page 21 of 21

--------------------------------------------------------------------------------